Case 6:21-cv-00205-MJJ-PJH Document 1 Filed 01/25/21 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA


SEALAND MECHANICAL, LLC,                               CIVIL ACTION NO.
BOLLINGER AMELIA REPAIR, LLC
and INTERNATIONAL MARINE                               JUDGE
SYSTEMS, LLC
                                                       MAGISTRATE JUDGE
VERSUS

M/V ORANDA 1, her engines, tackle,
equipment, etc., in rem

                                  VERIFIED COMPLAINT

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF LOUISIANA:

         NOW INTO COURT, through undersigned counsel, come Claimants, Sealand

Mechanical, LLC, Bollinger Amelia Repair, LLC and International Marine Systems, LLC

(respectively “Sealand”, “Bollinger” and “IMS” and collectively “Claimants”), and for their

Verified Complaint against defendant, the M/V ORANDA 1, in rem, and stating an admiralty

and maritime claim within the meaning of Rule 9(h) and Supplemental Admiralty Rule C of the

Federal Rules of Civil Procedure, respectfully represent upon information and belief as follows:

                                                I.

         This is an admiralty and maritime claim within the meaning of Rule 9(h) and

Supplemental Rule C of the Federal Rules of Civil Procedure. Jurisdiction is based on 28 U.S.C.

§1333.

                                               II.

         Claimants are Louisiana limited liability companies, having their principal place of

business within this District, which at relevant times provided dockage, services and other vessel

necessaries to the M/V ORANDA 1.


                                                1
PD.30692831.1
Case 6:21-cv-00205-MJJ-PJH Document 1 Filed 01/25/21 Page 2 of 6 PageID #: 2




                                              III.

         Defendant, M/V ORANDA 1, in rem (at times the “Vessel”), is, upon information and

belief, a foreign vessel owned and operated by an entity organized under the laws of Nigeria,

Pearl HPW Limited (“Pearl”).

                                              IV.

         In April and August 2020, Sealand provided services and other vessel necessaries that

were essential to and necessary for the M/V ORANDA 1 and the accomplishment of its mission.

The provision of such services and necessaries by Sealand was provided in a good and

workmanlike fashion and for a reasonable fee.        As evidenced by the attached Accounts

Receivable (attached collectively as Exhibit “A”), the M/V ORANDA 1 incurred $108,551.92 in

fees/expenses for those necessary services.

                                               V.

         In May 2020, IMS provided services and other vessel necessaries that were essential to

and necessary for the M/V ORANDA 1 and the accomplishment of its mission. The provision of

such services and necessaries by IMS was provided in a good and workmanlike fashion and for a

reasonable fee. As evidenced by the attached Accounts Receivable (attached collectively as

Exhibit “A”), the M/V ORANDA 1 incurred $44,494.10 in fees/expenses for those necessary

services.

                                              VI.

         From August 4, 2020, to the present, Bollinger has provided dockage and other vessel

necessaries that were essential to and necessary for the M/V ORANDA 1 and the

accomplishment of its mission. The provision of such dockage and necessaries by Bollinger was

provided in a good and workmanlike fashion and for a reasonable fee. As evidenced by the



                                               2
PD.30692831.1
Case 6:21-cv-00205-MJJ-PJH Document 1 Filed 01/25/21 Page 3 of 6 PageID #: 3




attached Accounts Receivable (attached collectively as Exhibit “A”), the M/V ORANDA 1

incurred $37,500 in fees/expenses for those necessary services.

                                               VII

         The M/V ORANDA 1 has failed to pay any amounts due to Sealand, IMS or Bollinger.

                                              VIII.

         Despite amicable demand, the amounts referred to above remain unpaid, and the M/V

ORANDA 1, in rem, is indebted to Claimants for the full principal amount set forth herein.

                                               IX.

         Under United States federal maritime law, Claimants have a maritime lien on the M/V

ORANDA 1 for the entire outstanding amount owed for dockage, services and other vessel

necessaries provided in the outstanding amounts detailed herein, or such other amount as will be

proven at trial, plus accrued interest, because the aforementioned dockage and services constitute

“necessaries” giving rise to maritime liens on the M/V ORANDA 1 under United States law.

                                                X

         Upon information and belief, the M/V ORANDA 1 is presently, or will be during the

pendency of this action, on the navigable waters of the United States within the jurisdiction of

this Honorable Court, and is subject to arrest pursuant to Rule C of the Supplemental Rules for

Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure, to enforce

Claimants’ existing maritime lien on the Vessel.

                                               XI.

         Upon information and belief, Pearl has abandoned the M/V ORANDA 1 at its current

location, thereby causing Claimants to incur ongoing charges, costs and expenses for the services

they have provided and continue to provide without remuneration and further precluding

Bollinger from utilizing the occupied property for other commercial opportunities and activities.

                                                3
PD.30692831.1
Case 6:21-cv-00205-MJJ-PJH Document 1 Filed 01/25/21 Page 4 of 6 PageID #: 4




                                                XII.

         All and singular, the foregoing is true and correct and within the admiralty and maritime

jurisdiction of this Honorable Court.

                                                XIII.

         Claimants reserve the right to supplement and amend this Verified Complaint as

necessary and appropriate through the discovery of additional information relevant hereto, and

also reserve all of their legal and contractual rights to further, separate and supplemental

recovery from those responsible, in personam, for the operation, management, ownership and

supply of the Vessel, including without limitation, the sums due herein, and all contractual and

legally recoverable interest and attorneys’ fees.

         WHEREFORE, Claimants pray that:

         1.     Process issue from this Honorable Court in proper form instructing the United

                States Marshal for this District to issue and effect a warrant for arrest of the M/V

                ORANDA 1, in rem, pursuant to Rule C of the Supplemental Rules for Certain

                Admiralty and Maritime Claims of the Federal Rules of Civil Procedure;

         2.     The United States Marshal for this District arrest the M/V ORANDA 1 and

                maintain custody over it until such time as claimant thereto posts security

                sufficient in form and amount to secure Claimants’ claims herein;

         3.     Those claiming an interest in the M/V ORANDA 1 be required to file a claim to it

                and answer, all and singular, the allegations of this Verified Complaint;

         4.     After further proceedings be had, judgment be entered herein in favor of the

                Claimants and against the M/V ORANDA 1, in rem, equal to the outstanding

                amounts set forth herein, plus accrued invoice-specified and/or legally

                recoverable interest also secured by a maritime lien on the Vessel, attorneys’ fees,

                                                    4
PD.30692831.1
Case 6:21-cv-00205-MJJ-PJH Document 1 Filed 01/25/21 Page 5 of 6 PageID #: 5




                court, U.S. Marshal’s costs, custodia legis expenses, other costs and expenses,

                and all such other sums to which Claimants are entitled;

         5.     After further proceedings, the M/V ORANDA 1 be condemned and sold to satisfy

                the claims asserted herein by Claimants, or, alternatively, that Claimants have

                satisfaction of its claim out of the security, if any, posted to secure the Vessel’s

                release; and

         6.     For all such other and further relief that justice and the nature of this case will

                allow.


                                              Respectfully submitted,

                                              PHELPS DUNBAR LLP



                                              BY:     /s/ Thomas Kent Morrison
                                                     Robert P. McCleskey, Jr. (Bar #9151)
                                                     Thomas Kent Morrison (Bar #25802)
                                                     Colin B. Cambre (Bar #31083)
                                                     Canal Place | 365 Canal Street, Suite 2000
                                                     New Orleans, Louisiana 70130-6534
                                                     Telephone: 504-566-1311
                                                     Telecopier: 504-568-9130
                                                     Email: mccleskb@phelps.com
                                                             morrisok@phelps.com
                                                             cambrec@phelps.com

                                              ATTORNEYS FOR SEALAND
                                              MECHANICAL, LLC, BOLLINGER AMELIA
                                              REPAIR, LLC AND INTERNATIONAL
                                              MARINE SYSTEMS, LLC


PLEASE ISSUE A WARRANT OF ARREST
AGAINST THE M/V ORANDA 1, AND
SERVE THE SAID WARRANT ON THE MASTER
OF THE M/V ORANDA 1 OR ON THE
M/R ORANDA 1 ITSELF IF NO MASTER


                                                 5
PD.30692831.1
Case 6:21-cv-00205-MJJ-PJH Document 1 Filed 01/25/21 Page 6 of 6 PageID #: 6




IS PRESENT, PRESENTLY LYING AFLOAT
ADJACENT TO:


BOLLINGER AMELIA FACILITY
806 BOLLINGER LANE
AMELIA, LA 70340




                                     6
PD.30692831.1
